Title: From George Washington to John Sinclair, 20 July 1794
From: Washington, George
To: Sinclair, John


               
                  Sir,
                  Philadelphia July 20th 1794.
               
               I am indebted to you for your several favors of the 15th of June, 15th of August & 11th of September of the last—and for that of the 6th of February in the present year; for which, and the Pamphlets accompanying them, my thanks are particularly due. To say this, and to have suffered them to remain so long unacknowledged, needs explanation. The truth is, they came to hand—the first of them—about the opening, and the second set towards the close of a long and interesting Session of Congress; during which, my time was very much occupied, and at the end thereof, I had a pressing call to my estate in Virginia; from whence I have not been returned more than ten or twelve days.
               I have read with peculiar pleasure and approbation, the work you patronise; so much to your own honor and the utility of the public. Such a general view of the Agriculture in the several Counties of Great Britain, is extremely interesting; and cannot fail of being very beneficial to the Agricultural concerns of your Country, and to those of every other, wherein they are read: and must entitle you to their warmest thanks for having set such a plan on foot, and for prosecuting it with the zeal & intelligence you do.
               I am so much pleased with the plan & execution myself, as to pray you to have the goodness to direct your Book seller to continue to forward them to me, accompanied with the cost, which shall be paid to his order; or remitted so soon as the amount is made known to me.  When the whole are received; I will promote, as far as in me lays, the reprinting of them here.
               I know of no pursuit in which more zeal & important service can be rendered to any Country than by improving its agriculture—its breed of useful animals—and other branches of a husbandman’s cares; nor can I conceive any plan more conducive to this end than the one you have introduced for bringing to view the actual state of them, in all parts of the Kingdom; by which good & bad habits are exhibited in a manner too plain to be misconceived; for the accounts given to the British board of Agriculture, appear, in general, to be drawn up in a masterly manner; so as fully to answer the expectations formed in the
                  
                  excellent plan wch produced them; affording at the sametime, a fund of information useful in political œconomy—serviceable in all countries.
               Commons—Tithes—Tenantry (of which we feel nothing in this country) are in the list of impediments I perceive, to perfection in English farming; and taxes are heavy deductions from the profit thereof. Of these we have none, or so light as hardly to be felt.  Your system of Agriculture, it must be confessed, is in a stile superior, & of course much more expensive than ours, but when the balance at the end of the year is struck, by deducting the taxes, poor rates, and incidental charges of every kind, from the produce of the land, in the two Countries, no doubt can remain in which Scale it is to be found.
               It will be sometime I fear, before an Agricultural Society with Congressional aids will be established in this Country; we must walk, as other countries have done, before we can run; Smaller Societies must prepare the way for greater; but with the lights before us, I hope we shall not be so slow in maturation as older nations have been. An attempt, as you will perceive by the enclosed outlines of a plan, is making to establish a State Society in Pennsylvania, for Agricultural improvements: If it succeeds, it will be a step in the ladder. At present it is too much in embryo to decide on the result.
               Our domestic animals, as well as our Agriculture, are inferior to yours in point of size; but this does not proceed from any defect in the stamina of them, but to deficient care, in providing for their support; experience having abundantly evinced that, where our pastures are as well improved as the soil & climate will admit; where a competent store of wholesome provender is laid up—and proper care used in serving it, that our horses, black cattle, Sheep &ca are not inferior to the best of their respective kinds which have been imported from England. Nor is the wool of our Sheep inferior to that of the common sort with you: as a proof—after the Peace of Paris in 1783, and my return to the occupations of a farmer, I paid particular attention to my breed of Sheep (of which I usually kept about seven or eight hundred): By this attenti<on,> at the shearing of 1789, the fleeces yielded me the average quantity of 5¼ lbs. of wool; a fleece of which, promiscuously taken, I sent to Mr Arthur Young, who put it, for examination, into the hands of Manufacturers. These pronounced
                  
                  it to be equal in quality to the Kentish Wool.  In this same year, i.e. 1789 I was again called from home, and have not had it in my power since to pay any attention to my farms; the consequence of which is, that my Sheep, at the last shearing, yielded me not more than 2½ lbs. This is not a single instance of the difference between care and neglect. Nor is the difference between good & bad management confined to that species of Stock; for we find that good pastures and proper attention, can, & does, fill our markets with beef of seven, eight & more hundred weight, the four quarters; whereas from 450 to 500 (especially in the States South of this, where less attention hitherto has been paid to grass.) may be found about the averag<e w>eight. In this market, some Bullo<ck>s were killed in the months of March & April last, the weights of wch, as taken from the accounts which were published at the time, you will find in a paper enclosed.  These were pampered Steers, but from 800 to a thousand, the four quarters, is no uncommon weight.
               Your general history of Sheep, with observations thereon, and the proper mode of managing them, will be an interesting work when compleated; and with the information, & accuracy I am persuaded it will be executed, under your auspices, must be extremely desirable. The climate of this Country, particularly that of the middle states, is congenial to this species of animal; but want of attention to them in most farmers, added to the obstacles which prevent the importation of a better kind, by men who would be at the expence, contributes not a little to the present inferiority we experience.
               Mr Edwards would have it as much in his power as most of our farmers, to solve the queries you propounded to him; In addition to which, a gentlemen of my acquaintance (who is also among the best farmers of this Country,) to whom I gave the perusal of your propositions, has favored me with some ideas on the subject, as you will find on a paper, herewith enclosed.
               The sample you were so obliging as to put into the hands of Mr Lear, for me, of a Scotch fabric, is extremely elegant, and I pray you to accept my thanks for it, as I entreat you also to do for the civilities shewn to that gentlemen, who has a grateful sense of them.
               Both Mr Adams and Mr Jefferson had the perusal of the
                  
                  papers which accompanied your note of the 11th of Sept. With great respect and esteem, I have the honor to be Sir, Your Obedt Servt
               
                  Go: Washington
               
            